DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2020/0221506 A1 to Jeon et al. (hereinafter “Jeon”) discloses a wireless device transmits, for a random access procedure, a first preamble via a cell comprising a first sub-band and a second sub-band. The wireless device receives a random access response. The random access response indicates a first backoff indicator indicating a first backoff time interval of the first sub-band. The random access response indicates a second backoff indicator indicating a second backoff time interval of the second sub-band. The wireless device determines a preamble retransmission for the random access procedure. The wireless device selects, as a backoff time interval, a shorter one of the first backoff time interval and the second backoff time interval. The wireless device performs, at a time based on the backoff time interval, a listen-before-talk procedure. Jeon does not explicitly discloses a user equipment (UE) in a wireless communication system supporting a shared spectrum channel access, the UE comprising: at least one transceiver configured to receive, from a base station (BS), a physical downlink control channel (PDCCH) including downlink control information (DCI); and at least one processor operably connected to the at least one transceiver, the at least one processor configured to: determine, based on the received DCI, time domain resource allocation information of a random .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476

/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        
/PHIRIN SAM/Primary Examiner, Art Unit 2476